Jennifer T. Harrod, Attorney at Law, Raleigh, For Stein, Josh (Attorney General).
Matthew W. Sawchak, Solicitor General, For Stein, Josh (Attorney General).
Teresa L. Townsend, Assistant Attorney General, For Stein, Josh (Attorney General).
Margaret A. Force, Assistant Attorney General, For Stein, Josh (Attorney General).
James W. Doggett, Deputy Solicitor General, For Stein, Josh (Attorney General).
Kiran H. Mehta, Attorney at Law, Charlotte, For Duke Energy Carolinas, LLC.
Christopher G. Browning, Jr., Attorney at Law, Raleigh, For Duke Energy Carolinas, LLC.
Molly McIntosh Jagannathan, Attorney at Law, Charlotte, For Duke Energy Carolinas, LLC.
Matthew D. Quinn, Attorney at Law, Raleigh, For Sierra Club.
Peter H. Ledford, Attorney at Law, For N.C. Sustainable Energy Association.
Benjamin Smith, Regulatory Counsel, For N.C. Sustainable Energy Association.
Gudrun Thompson, Attorney at Law, For N.C. Justice Center, et al.
David L. Neal, Attorney at Law, For N.C. Justice Center, et al.
David T. Drooz, Chief Counsel, For N.C. Utilities Commission-Public Staff.
Lucy E. Edmondson, Staff Attorney, For N.C. Utilities Commission-Public Staff.
Bridget M. Lee, Attorney at Law, Pro Hac Vice, For Sierra Club.
Dorothy E. Jaffe, Attorney at Law, Pro Hac Vice, For Sierra Club.
Matt Burke, Solicitor General Fellow, For Stein, Josh (Attorney General).
Chris Ayers, Staff Attorney, For N.C. Utilities Commission-Public Staff.
Layla Cummings, Staff Attorney, For N.C. Utilities Commission-Public Staff.
Megan Jost, Staff Attorney, For N.C. Utilities Commission-Public Staff.
Nadia Luhr, Staff Attorney, For N.C. Utilities Commission-Public Staff.
*487The following order has been entered on the Motion for Extension of Time to File Brief filed on the 18th of July 2019 by Appellees:
"Motion Allowed by order of the Court in conference, this the 19th of July 2019."
Appellees shall have up to and including the 25th day of September 2019 to file and serve his/her brief with this Court.